It will be seen from the record that on the 4th of June, 1877, a certain order therein recited was passed by the road commissioners of Floyd county in favor of Meyerhardt against Allen & Jones, requiring the latter to open a certain private way upon conditions therein named. Those conditions were that Meyerhardt should put the road in good condition within ninety days, to be passed upon by the commissioners of Baker’s district; within ten days after their approval Alien & Jones were to erect gates, and thereby remove obstructions to the road; if Meyerhardt failed to put the road in good condition within the time specified, then the way was to be closed.In so far as this judgment directs the old bed of the road to be pointed out and slaked by Allen & Jones, otherwise the new road to stand, we think it beyond the power of the superior court to pass it under *162the issue made hy the judgment complained of. If Meyerhardt cannot find his old road, it is his misfortune; if he wants a new road, he must apply for it according to law.We therefore send the case hack, with directions that the superior court dispose of the case according to this judgment, by passing upon , the issue made.